DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
Exemplary references of record include:
a) Rehan (US 20140365556): “When a client device 504 requests a presentation media file from a media server 502, the client device 504 may obtain the manager URL from the presentation media file. Before making its selection as to which media server it should use, it can request a server status update from the manager 506 as illustrated by 512. The manager 506 may then return the sever status to the client device 504 as illustrated by 512. The server status sent to the client device 504 may include a relative ranking of the media servers 502 as a recommendation to the client device 504 on which media server 502 it should select for future requests. A recommendation may come in the form of at least one recommended media server. If more than one media server is included in the ranking, then the ranking for each server may be relative to other servers. The server status update 512 may also include other information for the servers (or for a subset of the servers managed by the manger 506) such as online status, content available, load, and so forth.” (par. 0033).
While Rehan generally discloses a ranking of servers 502 that possess content requested by a client device, it differs from instant claims at least to the extent that collection and ranking of servers is performed at an entity that is not the requesting client device—but rather a separate manger 506 (see Rehan, Fig. 5). Rather, Rehan discloses the distinct manager 506 collecting performance metrics of servers 502 and thereafter sending a ranking list of recommended servers to a client device.
b) Han (US 20190068701): An edge server of a plurality of a plurality of edge servers possessing target data is selected to serve data (par.0039-0047).
c) Randriamasy (IDS submission US 20160029287): ALTO servers provide requesting ALTO clients with information on network topology and candidate endpoints with attributes such as routing cost or connectivity type (par. 0019, 0024, 004, 0052-0055).
However, neither Randriamasay nor the other references of record specifically teach or suggest all of the enumerated limitations of the independent claims including:
“by a content delivery route decision function running on the at least one user device and interfacing with the content delivery network and the access networks: 
generating a request for an item of content available on the content delivery network; 
determining which of the plurality of content caches contain the requested item of content; 
evaluating candidate options for delivering the requested item of content to the at least one user device from the determined plurality of content caches; 
selecting, from the determined plurality of content caches, a candidate option determined to be preferred for delivering the requested item of content based on at least one of network utilization or Quality of Experience, wherein if the requested item of content is available at a cache associated with an access node to which the at least one user device is currently connected, the cache is the selected candidate option; 
instructing the at least one user device to request the item of content via an access network associated with the selected candidate option; and 
delivering the requested item of content to the at least one user device.” (emphasis added). 
That is, the cited references fail specifically a two-tier ranking of candidate caches wherein, after “preferred” content cache is a determined, a cache, associated with an access node, possessing the desired content, is deemed the “selected candidate option”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Claims 1-18 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAYTON R WILLIAMS whose telephone number is (571)270-3801.  The examiner can normally be reached on M-F 10:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CLAYTON R WILLIAMS/Primary Examiner, Art Unit 2443